Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
Case 8-20-70195-reg   Doc 9-3   Filed 01/30/20   Entered 01/30/20 10:19:51
                Case 8-20-70195-reg      Doc 9-3       Filed 01/30/20          Entered 01/30/20 10:19:51
1/23/2020                                         7414 91st Ave, Jamaica, NY 11421 | Zillow




     $929,815             5 bd   3 ba    3,100 sqft
     7414 91st Ave, Jamaica, NY 11421
     Pre-foreclosure / auction   Foreclosure Estimate: $929,815         View Details




                                  Get more info




            Street View



                             Time on Zillow                 Views                        Saves
                              4787 days                      122                              2


     This 3100 square foot multi family home has 5 bedrooms and 3.0 bathrooms. It is located at 7414 91st
     Ave Jamaica, New York.




                                                                                                            1/2
            Case 8-20-70195-reg   Doc 9-3    Filed 01/30/20          Entered 01/30/20 10:19:51
1/23/2020                               7414 91st Ave, Jamaica, NY 11421 | Zillow




                                                                                                 2/2
